Citation Nr: 1449219	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1963 to October 1965.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an October 2006 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen a claim of service connection for a low back disability.  In August 2010, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board, and a transcript of the hearing is associated with the record.  [In February 2012, the Veteran responded to VA's February 2012 letter which offered him a new hearing by indicating that he did not wish to appear at a new hearing.]  A May 2011 Board decision (by the VLJ who conducted the August 2010 hearing) determined that new and material evidence had not been received to reopen the claim of service connection for a low back disability.  The Veteran appealed that decision to the Court.  In January 2012, the Court issued an order that vacated the May 2011 Board decision with respect to the denial of reopening the claim for service connection for a low back disability, and remanded that matter for readjudication consistent with the instructions outlined in a December 2011 Joint Motion for Remand (Joint Motion) by the parties.  An April 2012 Board decision (by a VLJ other than the undersigned) determined that new and material evidence had been received to reopen the claim of service connection for a low back disability, and remanded the reopened claim for development and de novo consideration.  After again remanding the issue for additional development in January 2013, an April 2013 Board decision (by the authored of the April 2012 decision) denied service connection for a low back disability.  The Veteran appealed that decision to the Court.  In August 2014, the Court issued an order that vacated the April 2013 Board decision with respect to the denial of service connection for a low back disability, and remanded that matter for readjudication consistent with the instructions outlined in an August 2014 Joint Motion by the parties.

The issues of service connection for sleep apnea, for posttraumatic stress disorder (PTSD), and for a neck disability have been raised by the record (in a July 2011 written statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran alleges that he injured his low back in service when he fell from a stool in 1964.  He also contends that his low back pain has continued ever since the time of this alleged injury in service to the present time.  The Veteran's service treatment records (STRs) do not contain any complaints, findings, diagnoses, or treatment pertaining to his low back, and his spine was normal on November 1961 preinduction examination, on October 1963 induction examination, and on September 1965 separation examination.  The postservice evidence currently of record shows that the Veteran first mentioned his low back to a medical provider in an April 1979 VA treatment record, when he gave a history of a broken clavicle, back, and shoulder in service; he stated that he had no backache and denied low back pain.  The evidence currently of record documents that the Veteran first complained of low back pain to a medical provider on June 1998 VA treatment, when the assessment was low back pain.  Subsequent VA treatment records document ongoing treatment for low back pain, and some such records also refer to a congenital abnormality in his low back.

On October 2001 VA orthopedic examination, the Veteran described his fall in service and alleged that he "fell directly on his back."  He also reported continuity of low back pain ever since the fall.  The examiner did not render any diagnoses regarding the low back, noting, "On examination of [his low back] I did not find substantial pathology to support his interpretation of his injury secondary to his fall."  The examiner acknowledged that the record was not available for review at the time of the examination.

On May 2012 VA spine examination, the Veteran described his fall in service, and it was noted that there were no reports of back injury in service and that the spine was normal on 1965 discharge examination.  The Veteran reported that he had had low back pain ever since his fall in service.  The examiner stated that there was "no mention of spine complaints in [the record] until [the] early 2000s" and that there were "no recorded evaluations of [the Veteran's] back for over 35 years since [the] fall in service."  The diagnosis was lumbar spinal stenosis with radiculopathy, also known as lumbar degenerative disc disease (DDD).  The examiner opined that this condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that "records are silent for over 35 years, since discharge, concerning any low back injury or problem.  Also the discharge exam in 1965 states his spine is 'normal.'  His various MRIs and x-rays state his [lumbosacral] spine has 'sacralization of the L5 vertebra,['] which is a common congenital finding [defect] on x-ray.  It has nothing to do with his injury in the service.  The congenital defect was present at birth.  It does not make the lumbar spine more susceptible to injury.  It also has nothing to do with his current complaints of LBP [low back pain]."

As noted in the August 2014 Joint Motion, the May 2012 VA examiner's rationale "was devoid of any further discussion of the relevance of said congenital defect to his conclusion or any indication as to the etiology of [the Veteran's] presently diagnosed lumbar spine stenosis..."  Therefore, the Board finds that the rationale for the May 2012 VA medical opinion was inadequate, and that the Board erred in relying on the May 2012 VA medical opinion (and also misconstrued the words of such opinion, as noted by the August 2014 Joint Motion) in the April 2013 decision.  Corrective action is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete clinical records of all such treatment and evaluations from all providers identified.  The AOJ should also secure copies of the complete clinical records of all VA treatment the Veteran has received for his claimed disability since June 2011.

2.  After the development sought in Instruction #1 is completed, the AOJ should arrange for the Veteran to be examined by an orthopedic spine surgeon to ascertain the nature and likely etiology of his low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each low back disability entity found.  If no low back disability is diagnosed, please reconcile that conclusion with the medical evidence in the record.

(b)  Please opine (as to each low back disability entity diagnosed) when such entity was first manifested (i.e., prior to service, during service, or postservice)?  Please identify the factual data which support the response.

(c)  As to any (and each) diagnosed low back disability entity manifested in service that was not noted on induction, please indicate whether there is any evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed service.  If yes, please identify such evidence.

(d)  If clear and unmistakable evidence of a pre-existing low back disability is identified, is it at least as likely as not that the pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active service from October 1963 to October 1965?   The examiner should specifically discuss (if a congenital back anomaly is identified) whether any pathology was superimposed on such during service.

(e)  If it is clear and unmistakable that the Veteran had a low back disability prior to entering service in October 1963, and it is at least as likely as not that the pre-existing disability underwent a permanent increase in severity during the Veteran's period of active service from October 1963 to October 1965, is it clear and unmistakable that the increase in severity during that period of service was due to the natural progress of the disease?

(f)  As to any low back disability entity that was initially manifested after service, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  The examiner should specifically consider and address the Veteran's contentions regarding continuity of symptomatology of low back pain ever since his fall in service in 1964, addressing any credibility issues raised.

3.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

